ACCELERATED DOCKET JOURNAL ENTRY AND OPINION
{¶ 1} This appeal is before the Court on the accelerated docket pursuant to App.R. 11.1 and Loc. App.R. 11.1.
 {¶ 2} This appeal is dismissed sua sponte for lack of a final appealable order.
 {¶ 3} To create a final and appealable order, the requirements of both Civ.R. 54(B) and R.C. 2505.02 must be met.General Acc. Ins. Co. v. Insurance Co. of North America (1989),44 Ohio St.3d 17, 20-21; Allstate Ins. Co. v. Soto (Nov. 30, 2000), Cuyahoga App. Nos. 78114/78115. In this case, the record reflects that defendant's counterclaim remains pending and the journal entry appealed from does not contain language that "there is no just reason for delay" pursuant to Civ.R. 54(B). Therefore, the order appealed from is not a final appealable order. Id.
Appeal dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Kilbane, P.J., and Karpinski, J., Concur.